t c summary opinion united_states tax_court antoine haber petitioner v commissioner of internal revenue respondent docket no 11032-06s filed date antoine haber pro_se carolyn a schenck for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case centers on the explanation of bank_deposits that respondent determined to be unreported business income for and on the substantiation of business_expense deductions the record is voluminous therefore we provide an initial factual introduction to summarize the events leading up to the commencement of this case then in the background section we summarize the events that evolved into the issues for decision introduction some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when he filed his petition during petitioner operated two unincorporated businesses a cabinetmaking business and a hair and beauty salon he conducted the cabinetmaking business under the names production and cabinet and the hair salon under the name touche de salon day spa petitioner started the cabinetmaking business sometime in the 1990s he purchased an existing hair salon around date and sold it in october or date at the time of trial petitioner was no longer working petitioner reported the income and expenses for the two businesses on two separate schedules c profit or loss from business using the cash_basis of accounting for both for the cabinetmaking business he reported a loss of dollar_figure on sales of dollar_figure and for the hair salon he reported a profit of dollar_figure on sales of dollar_figure petitioner also recognized a capital_gain of dollar_figure when he sold the hair salon for dollar_figure in the irs selected petitioner’s income_tax return for examination using the bank_deposits method of determining income the examiner found dollar_figure in unexplained deposits in the production bank account which the irs determined was unreported income to arrive at that amount the examiner added up the deposits for the year subtracted non-schedule c deposits such as the proceeds from the sale of the hair salon and then subtracted the taxable sales that petitioner had reported on schedule c in a similar manner the examiner determined dollar_figure in unreported income for the hair salon regarding expenses for the cabinetmaking business the examiner allowed an additional deduction of dollar_figure for cost_of_goods_sold material purchases and dollar_figure in additional allowances for other expenses summarized on line of schedule c pertaining to hair salon expenses the examiner allowed an 1the court rounded the amounts in this opinion to the nearest dollar additional deduction of dollar_figure for advertising and dollar_figure for cost_of_goods_sold the examiner disallowed dollar_figure in other expenses summarized on line of schedule c the combination of the above adjustments also caused mathematical changes to petitioner’s self-employment_tax and itemized_deductions the irs issued a notice_of_deficiency dated date determining a dollar_figure increase to income_tax and a dollar_figure accuracy-related_penalty in date petitioner timely filed a petition with the court claiming that the irs did not allow him sufficient time to explain the deposits and to prove his expenses background leading to issues for decision in in preparation for trial respondent served on petitioner’s bank a subpoena for the production of records through which respondent discovered a second bank account for the cabinetmaking business in the name of cabinet respondent also discovered that petitioner did not have a personal bank account and that he paid his personal expenses through his business accounts a week before trial the parties held their third pretrial conference where they agreed on a stipulation of facts respondent reduced the additions to income including conceding the entire dollar_figure of additional income for the hair salon because of interaccount transfers and other nontaxable deposits however respondent’s analysis of the cabinet bank account determined additional unreported income such that petitioner had a total of dollar_figure in unexplained deposits for the cabinetmaking business at calendar call petitioner presented respondent with additional documents seeking to substantiate that almost all of the dollar_figure was not income and to substantiate deductions in greater amounts than he had claimed on the schedules c the court commenced the trial on date in los angeles petitioner and two other individuals testified on behalf of petitioner namely his tax_return_preparer and an enrolled_agent the irs examiner testified for respondent respondent objected to the lateness and content of petitioner’s new evidence and to the testimony of the enrolled_agent on grounds of authenticity hearsay and lack of foundation regarding the enrolled_agent respondent objected specifically that the agent did not participate in preparation of petitioner’s return and that petitioner was offering the agent as an expert witness after completing the testimony regarding the adjustments determined in the notice_of_deficiency the court reserved judgment on respondent’s objections adjourned the proceedings continued the case for further trial and instructed the parties to meet to review petitioner’s new evidence and file a supplemental stipulation of facts about a week after the adjournment after taking into account the income adjustments discussed above respondent filed an answer in which he asserted a revised deficiency of dollar_figure and a revised accuracy-related_penalty of dollar_figure during the next few weeks the parties met and respondent drafted a supplemental stipulation of facts where they settled many of the disallowed deductions however they continued to disagree on the taxability of the dollar_figure in unexplained deposits and they continued to disagree on many of the new deduction amounts on date in washington d c petitioner signed the supplemental stipulation of facts the parties completed testimony and cross-examination regarding the new deductions and the court concluded the trial after all the concessions the issues for decision are a ruling on respondent’s objections whether petitioner had unreported taxable receipts whether petitioner is entitled to deductions for the business_expenses that remain in dispute and whether petitioner is liable for the accuracy-related_penalty discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding a factual issue if the taxpayer produces credible_evidence and meets the other requirements of the section including maintaining records required by the internal_revenue_code and cooperating fully with the secretary’s reasonable requests for witnesses information documents meetings and interviews petitioner did not fulfill the requirements of sec_7491 and therefore the burden_of_proof regarding the additional business deductions remains on petitioner with respect to the increased deficiency that respondent asserted the burden_of_proof is on respondent rule a 112_tc_183 93_tc_500 regarding penalties and additions to tax sec_7491 places the burden of production on respondent i ruling on respondent’s evidentiary objections in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly follows the federal rules of evidence sec_7453 rule a 119_tc_183 however rule b and sec_7453 carve out an exception for trials of small tax cases under this exception the court conducts small tax cases as informally as possible and consequently may admit any evidence that the court deems to have probative value schwartz v commissioner 128_tc_6 the copies of canceled checks and other documents that petitioner offered as new evidence as well as the testimony of the enrolled_agent have probative value regarding petitioner’s business income and deductions therefore sufficient grounds exist to overrule respondent’s evidentiary objections ii unexplained bank_deposits of cabinetmaking business-- dollar_figure in cases of unreported income the court_of_appeals for the ninth circuit to which an appeal would ordinarily lie if this case were appealable requires that the commissioner provide a minimal evidentiary foundation connecting the taxpayer with the unreported income before the presumption of correctness attaches to the commissioner’s determination see 181_f3d_1002 9th cir affg tcmemo_1997_97 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 once the commissioner has met this initial burden the taxpayer must establish by a preponderance_of_the_evidence that the commissioner’s determination is arbitrary or erroneous see hardy v commissioner supra pincite sec_6001 requires taxpayers to maintain books_and_records adequate to determine their tax_liability where a taxpayer fails to keep adequate_records sec_446 authorizes the commissioner to reconstruct the taxpayer’s income using a method that accurately determines the income courts have long sanctioned the commissioner’s use of the bank_deposits method to reconstruct income 198_f2d_851 3d cir affg a memorandum opinion of this court while not conclusive bank_deposits are prima facie evidence of income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir ordinarily after the commissioner has determined that unexplained deposits constitute income the taxpayer has the burden of proving such determinations are erroneous rule a welch v helvering supra 70_tc_1057 54_tc_1121 however in this instance with respect to the unexplained deposits in the second bank account because these deposits are the basis for respondent’s assertion of an increased deficiency the burden_of_proof remains with respondent shea v commissioner supra pincite wayne bolt nut co v commissioner supra pincite a loan is an agreement that is either express or implied where one person advances money to the other and the other agrees to repay the advance with terms including the repayment period and the interest rate 204_f3d_1228 9th cir affg tcmemo_1998_121 because the receipt of money pursuant to a loan is offset by a corresponding obligation to repay the proceeds of a loan are not includable in income 461_us_300 for a bona_fide loan to exist the parties must have had an actual intent to establish a debtor-creditor relationship at the time of advancing the funds 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 54_tc_905 the specific facts and circumstances determine whether the parties intended to establish a debtor-creditor relationship estate of chism v commissioner supra pincite fisher v commissioner supra pincite the court_of_appeals for the ninth circuit considers seven factors to determine whether a debtor-creditor relationship existed with no single factor being determinative welch v commissioner supra pincite the factors are whether a note or other instrument evidenced the promise to repay whether the lender charged interest whether the parties established a fixed schedule for repayment whether the borrower provided collateral to secure payment whether the borrower made repayments whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and whether the parties conducted themselves as if the transaction was a loan petitioner contends that two nontaxable loans gave rise to almost all of the unexplained deposits dollar_figure from a line of credit and dollar_figure from a business colleague for a total of dollar_figure below we discuss petitioner’s contentions a line of credit borrowing of dollar_figure to substantiate the dollar_figure borrowing petitioner offered into evidence his two-page account transaction history dated date from his bank showing that a dollar_figure line of credit was available to petitioner from date at an interest rate of dollar_figure percent pertinent here the listing shows that petitioner borrowed dollar_figure on date petitioner provided no other documentation regarding the dollar_figure the transaction history shows that on date petitioner made or received a principal reduction of dollar_figure but otherwise shows only minor repayments review of petitioner’s bank statements and individual deposits establishes that petitioner did not deposit the dollar_figure into the cabinetmaking business bank account during petitioner testified that he might have deposited the dollar_figure into the bank account of us hospitality services inc hospitality inc therefore the dollar_figure could not have been and was not part of the unexplained deposits b funds from a business colleague--dollar_figure in date petitioner deposited into the production bank account two checks totaling dollar_figure from hospitality inc petitioner signed the first check which was no for dollar_figure dated date and payable to production petitioner also signed the second check which was no for dollar_figure dated date and payable to himself the address printed on the two hospitality inc checks is the same address as petitioner’s cabinetmaking business location mike chatham individually or with his ex-wife owned hospitality inc petitioner met mr chatham around or when mr chatham was managing a renovation project at century plaza hotel mr chatham started using a desk in petitioner’s cabinetmaking business office in date to receive mail and telephone messages and to fulfill other business needs petitioner testified that when mr chatham was away he had mr chatham’s permission to access and sign hospitality inc checks petitioner and mr chatham never drafted a formal loan agreement instead they wrote a few words on a piece of paper simply documenting petitioner’s receipt of dollar_figure petitioner lost the piece of paper to substantiate that the dollar_figure was bona_fide indebtedness petitioner relies mainly on his own testimony and a notarized one-page declaration from mr chatham together with an undated two-page exhibit listing purported repayments courts have long established that we need not accept a taxpayer’s testimony in the absence of corroborating evidence 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 99_tc_202 the declaration that mr chatham signed does not without additional evidence establish the existence of a bona_fide debt see 812_f2d_650 11th cir affg tcmemo_1985_159 cordes v commissioner tcmemo_1994_377 the declaration dated date was not a contemporaneous document did not state that the dollar_figure was a loan did not mention an interest rate and did not discuss collateral further mr chatham did not provide his address or telephone number petitioner did not call mr chatham as a witness and petitioner did not comply with respondent’s request for mr chatham’s contact information similarly the exhibit attached to the declaration does not indicate when or by whom or under what circumstances the listing was prepared petitioner acknowledged that some of the payments were for his own business or personal expenses moreover petitioner provided no canceled checks or other documentation showing the purpose of the payments on the listing respondent sought to establish that hospitality inc was a related_party to petitioner petitioner testified that he was not affiliated with the business and he did not have any ownership_interest in hospitality inc the court received into evidence from respondent a copy of the cabinet web site homepage which contained a hyperlink to us hospitality when respondent questioned petitioner about the link petitioner responded that he commissioned the cabinet web site in and the link was actually to us hospitality l l c not to hospitality inc presently no web site exists for hospitality inc but a review of the web site for us hospitality l l c confirmed a relationship to petitioner’s cabinet business we find it particularly strange that petitioner signed the two checks from another corporation’s bank account namely hospitality inc all of this suggests that petitioner was not forthcoming about his relationship with mr chatham or the reasons for the transaction in summary through the bank_deposits method analysis respondent met his burden under rule a for establishing an increased deficiency and respondent met his burden under the standard set by the court_of_appeals for the ninth circuit for determining whether a debtor-creditor relationship existed petitioner however did not establish that his receipt of dollar_figure was bona_fide indebtedness related to a debtor-creditor relationship for all the foregoing reasons we sustain respondent’s determination that petitioner had dollar_figure in unreported taxable receipts in iii business_expense deductions remaining in dispute deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to a deduction 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also sec_1 a e income_tax regs taxpayers may deduct only the business_expenses that they can substantiate 90_tc_74 cost_of_goods_sold is an offset to gross_receipts in determining gross_income 88_tc_654 nunn v commissioner tcmemo_2002_250 wright v commissioner tcmemo_1993_27 sec_1_61-3 income_tax regs thus the code does not treat costs of goods sold as deductions from gross_income and they are not subject_to the limitations on deductions contained in sec_162 and sec_274 see metra chem corp v commissioner supra 65_tc_422 affd per curiam 584_f2d_53 5th cir nunn v commissioner supra sec_1_61-3 sec_1_162-1 sec_1_471-3 income_tax regs nonetheless taxpayers must substantiate the amount they claim as cost_of_goods_sold and they must maintain sufficient records for this purpose sec_6001 nunn v commissioner supra wright v commissioner supra sec_1_6001-1 income_tax regs a taxpayer may deduct ordinary and necessary expenses that he or she pays in connection with the operation of a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 a expenses for the cabinetmaking business we provide the table below to show the evolution of the eight business_expenses that remain in dispute pertaining to the cabinetmaking business and then we discuss the individual expenses cabinetmaking business amount on tax_return cost_of_goods_sold labor materials bank charges office supplies rent property taxes telephone utilities dollar_figure big_number -0- big_number big_number -0- adjustment per notice_of_deficiency addtl amount claimed amount remaining in dispute -0- dollar_figure -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number cost of goods sold--labor--dollar_figure petitioner reported dollar_figure in labor expenses on his schedule c which the irs allowed in full petitioner now seeks to deduct dollar_figure in additional labor expenses offering as substantiation four canceled checks written to four separate individuals and totaling dollar_figure each check contains a notation in the memo line two checks have words that reference specific work projects and the other two checks have the notations help and help at work one of the individuals also worked for hospitality inc petitioner did not provide a form_w-2 wage and tax statement reporting for any of the four individuals and he did not offer any forms 1099-misc miscellaneous income to show that he reported these payments to the irs in petitioner’s business commercial cabinetmaking hiring occasional project labor is ordinary and necessary respondent accepted in full the amount petitioner claimed on his tax_return indicating accuracy and the revelation of a second bank account with additional business receipts and payments makes it credible that petitioner would have additional labor expenses the notations on the checks also indicate that the payments were for work-related project labor the fact that one of the laborers also worked for hospitality inc does not seem significant hospitality inc shared office space with petitioner’s cabinetmaking business and it is plausible they would use some of the same laborers respondent made broad assertions that petitioner did not distinguish his business versus personal expenses and that petitioner did not provide accounting_records to support the labor expenses however for these particular labor expenses respondent did not refute petitioner’s specific evidence regarding the canceled checks therefore petitioner is entitled to dollar_figure in additional labor expenses cost of goods sold--materials--dollar_figure on his schedule c petitioner reported dollar_figure in cost_of_goods_sold material purchases the irs allowed the amount in full plus an additional dollar_figure to support his request for an additional_amount petitioner submitted canceled checks totaling dollar_figure these checks showed payees reflecting mostly material purchases from businesses such as calif panel veneer co e b bradley co a wholesale_distributor of woodworking supplies and anderson saw co inc two of the checks showed that petitioner paid for subcontract labor and electrical work a third check for dollar_figure had ush written as a notation and petitioner acknowledged that he had paid this amount on behalf of hospitality inc otherwise the check notations were blank referenced invoice numbers or noted the names of work projects purchases of wood and hardware and payments to subcontractors are ordinary and necessary expenses for a commercial cabinetmaker the late discovery of the second bank account makes additional expenses plausible the project- and invoice-related notations on the memo lines of the checks add to the credibility of the business_purpose of the purchases respondent made general statements about petitioner’s failure to produce accounting_records and to segregate business from personal expenses however the record does not show that petitioner was conducting a personal project or that the irs examiner previously allowed these specific purchases in the dollar_figure of allowances in the notice_of_deficiency therefore petitioner is entitled to dollar_figure dollar_figure minus the dollar_figure he paid on behalf of hospitality inc for his supplemental material purchases bank charges--dollar_figure petitioner did not claim a deduction for bank charges on his tax_return but he now seeks a deduction of dollar_figure to substantiate his claim petitioner provided bank statements from the cabinet account that list monthly service charges and a printing charge for new checks totaling dollar_figure bank charges are an ordinary and necessary business_expense respondent established that petitioner paid his personal expenses through his business checking accounts petitioner did not show or even attempt to show the percentage of business use because the inexactitude is of petitioner’s own making we rely on cohan v commissioner f 2d pincite and attribute one-half of the bank charges to petitioner’s personal_use accordingly petitioner may deduct dollar_figure which is one-half of the dollar_figure total bank charges office supplies--dollar_figure on his tax_return petitioner deducted dollar_figure in office supply expenses which the irs allowed in full petitioner seeks to deduct an additional dollar_figure in office supplies by providing five checks totaling dollar_figure the checks had payees such as the u s post office sparkletts bottled water and office max one of the checks for dollar_figure contained a notation in the memo line indicating that it was for cabinet while office supplies are an ordinary_and_necessary_expense as noted above petitioner paid for personal expenses through his business accounts other than the dollar_figure check petitioner has not established the business use of the office supplies under 39_f2d_540 2d cir we estimate that one-half of the remainder was for business use consequently petitioner may deduct dollar_figure as a supplemental deduction for office supplies determined as follows dollar_figure plus dollar_figure the latter figure equaling one-half of dollar_figure minus dollar_figure rent--dollar_figure petitioner deducted rent expenses of dollar_figure on his tax_return which the irs allowed in full as part of the additional documents petitioner presented three checks each for dollar_figure totaling dollar_figure the checks were dated january march and date respectively and were all payable to the metropolitan transport authority one check had no notation and the other two referenced invoice numbers rent is an ordinary_and_necessary_expense respondent did not show that any of these three specific payments was part of the dollar_figure in additional other expenses that the irs allowed as a result of the audit on the basis of the three checks we conclude that petitioner’s base monthly rent was dollar_figure because petitioner continued in his cabinetmaking business location until it seems probable that the metropolitan transportation authority would have enforced petitioner’s monthly rent obligation during because neither side produced evidence to the contrary we apply cohan v commissioner supra to conclude petitioner paid months of rent at dollar_figure per month which totals dollar_figure since respondent has already allowed a deduction of dollar_figure petitioner may deduct the difference dollar_figure dollar_figure minus dollar_figure as an additional rent expense property taxes--dollar_figure petitioner deducted dollar_figure in property taxes on his tax_return which the irs allowed in full petitioner seeks an additional property_tax deduction by providing two canceled checks totaling dollar_figure both checks were payable to the los angeles county tax collector one check had no description on the memo line and the other referenced a bill number petitioner’s business and residence were both in los angeles county petitioner did not provide evidence that these two payments were for his cabinetmaking business as opposed to his residence as a result petitioner may not deduct an additional expense for property taxes telephone--dollar_figure petitioner claimed dollar_figure in telephone expenses on his return which the irs allowed in full as part of the additional documents petitioner provided checks totaling dollar_figure and payable to the following four different telephone carriers at t pacific bell sbc california and verizon respondent allowed dollar_figure of these additional payments where the notation line contained a reference to petitioner’s business telephone number respondent did not allow the remaining dollar_figure of expense because the telephone number on the memo line was not for petitioner’s business the payee was verizon which was the carrier for petitioner’s home telephone line or the memo line on the check contained no notation making it unclear whether the expense was business or personal sec_262 disallows a deduction for the first telephone line provided at a taxpayer’s residence thus in sum respondent has allowed dollar_figure dollar_figure plus dollar_figure in telephone expense deductions or percent of petitioner’s total claim of dollar_figure dollar_figure plus dollar_figure regarding the remaining dollar_figure petitioner provided no substantiation showing business use and we find no grounds to decide a higher percentage than respondent has already allowed for the foregoing reasons petitioner may not deduct any of the dollar_figure in telephone expenses that remain in dispute utilities--dollar_figure petitioner claimed no utility expense deduction on his tax_return however in the additional documents petitioner provided respondent with copies of canceled checks that totaled dollar_figure for water sewer and electric payments respondent allowed all of these payments except for seven payments totaling dollar_figure all payable to the la department of water and power respondent disallowed these particular payments because notations on the memo lines showed three different account numbers thus some of the payments may have been for petitioner’s residence petitioner did not provide copies of the bills or any other documentation substantiating the business versus personal_use because petitioner made payments on two accounts in march april and may and because of petitioner’s lack of documentation we apply cohan v commissioner supra to conclude that petitioner may deduct dollar_figure which is one-half of the dollar_figure in utility expenses remaining in dispute b expenses for the hair salon below is a table that details the evolution of the four expenses that remain in dispute pertaining to the hair salon below the table we discuss each of the expenses adjustment per notice_of_deficiency amount on tax_return dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number hair salon bank charges maintenance rent property taxes addtl amount claimed dollar_figure big_number big_number amount remaining in dispute dollar_figure big_number big_number bank charges--dollar_figure petitioner deducted dollar_figure in bank charge expense on his tax_return the irs allowed dollar_figure petitioner now seeks a revised deduction of dollar_figure which leaves dollar_figure in dispute dollar_figure - dollar_figure to support his claim petitioner provided copies of months of bank statements january through the beginning of november petitioner sold the business in october the statements showed daily deposits of the hair salon’s cash and credit card receipts the bank labeled the cash receipts simply as deposits and the credit card receipts as mtot merchant account total batch deposits after each mtot deposit the bank recorded a corresponding bank charge also labeled mtot usually about dollar_figure percent of the credit card deposit amount the bank statements also showed three other types of charges mtot discounts settlement charges and merchant fees petitioner’s enrolled_agent testified that these types of charges were typical of the fees that the various credit card companies charge petitioner totaled all four types of bank charges to arrive at dollar_figure bank charges are an ordinary_and_necessary_expense respondent disallowed the charges because petitioner did not submit the underlying agreements with the credit card companies or his bank and because some of the mtot charges do not appear linked to any particular credit card deposit we find that the bank statements are sufficient substantiation the reference numbers dates and types of charges corresponded to the hair salon’s credit card use noting that different credit card companies charge varying amounts therefore on the basis of the foregoing petitioner is entitled to deduct an additional dollar_figure for bank charges which is the dollar_figure in total charges less the dollar_figure that respondent has already allowed maintenance--dollar_figure petitioner deducted dollar_figure in maintenance_expenses on schedule c which the irs disallowed entirely petitioner presented copies of canceled checks totaling dollar_figure which respondent allowed in full in a posttrial brief petitioner conceded the remaining dollar_figure dollar_figure - dollar_figure rent--dollar_figure petitioner deducted dollar_figure in rent expenses on his tax_return the irs disallowed the entire amount because petitioner did not provide supporting documentation in the supplemental stipulation of facts petitioner stated that he was seeking a dollar_figure deduction on the basis of the monthly rent expense of dollar_figure however in additional documents petitioner presented copies of eight canceled checks totaling dollar_figure which petitioner now claims is the correct rent expense for the year the payee on each of the eight checks was harry or gary hindoyan or was left blank but the bank cashed the checks anyway petitioner stated that harry was the brother of the landlord gary hindoyan and was a coowner of the property all eight checks cleared through the identical bank account number and all the checks were for dollar_figure except for one check which was for dollar_figure petitioner stated that the dollar_figure check was a prorated amount because he sold the salon during the year and was vacating the premises to further support his rent expense petitioner provided a one-paragraph notarized declaration dated date from gary hindoyan the declaration which included at the top mr hindoyan’s address and telephone number stated that petitioner was his tenant and that petitioner paid dollar_figure as monthly rent during the duration of his occupancy from date to date rent is an ordinary_and_necessary_expense respondent’s primary argument is that petitioner did not adequately substantiate the rent expense because petitioner provided only canceled checks ie no lease agreement the checks have varying payees and some have no payees and petitioner did not call the landlord as a witness we find that petitioner adequately explained the payees especially where all the checks cleared through the same bank account further the landlord’s declaration unlike mr chatham’s discussed above provide contact information moreover the landlord’s name appears on the property_tax bills discussed below we conclude that petitioner’s substantiation was sufficient and therefore petitioner may deduct dollar_figure in rent expense property taxes--dollar_figure petitioner deducted dollar_figure in property taxes on his tax_return which the irs disallowed entirely because petitioner did not provide supporting documentation petitioner presents three canceled checks totaling dollar_figure which he claims is his correct property_tax expense for the year the first two checks were each for dollar_figure one was payable to gary hindoyan and the other had no payee both checks cleared through the identical bank account the same one as the rent checks the third check was payable to the los angeles tax collector for dollar_figure petitioner and the enrolled_agent testified that the dollar_figure payment was for personal_property_taxes on equipment in the hair salon to further support his claim petitioner provided a copy of a contemporaneous tax bill addressed to his landlord care of the hindoyan trust pincite south lake avenue for property at the addre sec_546 south lake avenue the bill showed two installment payments due for dollar_figure each petitioner explained that the building contained three businesses his was in the middle and the landlord prorated the tax bill among the three tenants on the basis of the square footage respondent denied the deduction because petitioner did not provide a copy of the lease agreement petitioner’s residence was in los angeles county and the address on the bill was slightly different from the address of petitioner’s hair salon which was south lake avenue petitioner has adequately substantiated the property_tax expense the following evidence was particularly persuasive the property_tax bill to mr hindoyan petitioner’s testimony regarding the triple net_lease the layout of the building and the proration of the taxes and petitioner’s and the enrolled agent’s testimony regarding the personal_property_tax bill for the foregoing reasons petitioner may deduct property taxes of dollar_figure iv accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax sec_6662 and b and negligence is a failure to make a reasonable attempt to comply with the provisions of the code the taxpayer is required to prove he acted with due care sec_6662 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sec_1_6662-3 income_tax regs negligence penalties do not apply where the taxpayer shows that he had reasonable_cause and acted in good_faith sec_6664 the determination depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id a substantial_understatement_of_income_tax occurs if the amount of the understatement exceeds the greater of percent of the tax required to be shown in the return or dollar_figure sec_6662 the amount of the understatement is reduced where the taxpayer had substantial_authority for the tax treatment or where the taxpayer adequately disclosed the relevant facts and the taxpayer had a reasonable basis for the tax treatment sec_6662 respondent has met his burden of production by establishing that petitioner maintained his books_and_records in a negligent manner and that mathematically petitioner substantially understated his income_tax petitioner asserts that the original figures he supplied to his tax_return_preparer were wrong because he had a new bookkeeper who made mistakes petitioner also alleges that he had forgotten about the cabinet bank account and that his recent divorce had diverted his attention these reasons are not sufficient to establish reasonable_cause for inadequate recordkeeping see lebouef v commissioner tcmemo_2001_261 we sustain respondent on the accuracy- related penalty to reflect our disposition of the issues conclusion decision will be entered under rule
